DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is in response to the Applicant’s amendments and remarks filed July 21, 2022. Claims 1, 2, 5-8, 11, 12, and 15-19 have been amended. Claims 4, 14 have been canceled. Claims 21 and 22 have been added. Claims 1-3, 5-13, and 15-22 are pending and are examined below.

Response to Remarks/Arguments
Applicant’s arguments and amendments filed July 21, 2022 with respect to the previous invocation of 35 U.S.C. 112(f) and corresponding rejections under 35 U.S.C. 112 have been fully considered. Applicant argues the present amendments preclude interpretation under 35 U.S.C. 112(f), however, Examiner respectfully disagrees. The claim term “communication device” is still coupled with functional language despite Applicant canceling “configured to,” specifically, the communication device performs the function of receiving crossroad passing information and traffic light information, however, there is no structure for receiving this information, and the claim term “communication device” does not by itself connote sufficient structure to perform the function of receiving crossroad passing information and traffic light information. For at least these reasons, the prior interpretation under 35 U.S.C. 112(f) and corresponding rejections under 35 U.S.C. 112 are maintained.
Applicant’s arguments and amendments filed July 21, 2022 with respect to the previous 35 U.S.C. 112(b) rejections have been fully considered. Applicant’s amendments with respect to the previous claim language “provide the traffic information by reflecting the corrected traveling speed” in claims 1 and 11 have rendered the previous rejections on those grounds moot. 
Applicant’s arguments and amendments filed July 21, 2022 with respect to the previous 35 U.S.C. 103 rejections have been fully considered. 
With respect to the previous rejection under 35 U.S.C. 103 of independent claim 1, Applicant argues the cited art of record, Park, US 20090115632 A1, Miller et al., US 20170330456 A1, and Witte et al., US 20140266798 A1, hereinafter referred to as Park, Miller, and Witte, respectively, fails to explicitly disclose all of the features of claim 1, as presently amended, specifically, calculating a time point for a probe vehicle to reach a crossroad, the time point being matched to an average signal waiting time based on probe data of the probe vehicle at the crossroad through which the probe vehicle passes.
Examiner respectfully disagrees. Park discloses calculating a time point for a probe vehicle to reach a crossroad based in part on probe data (Controller controls the processor to calculate a time period t1 to be elapsed until the vehicle reaches a traffic light from a current time point [i.e. correction reference] – See at least ¶86; Probe data – See at least ¶27). Witte teaches calculating an average signal waiting time based on probe data at a crossroad (Average transition time, i.e. “wait time” – See at least ¶38). The combination of Park and Witte fails to explicitly disclose the claimed matching, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Park to include considering the average wait time at a traffic signal as taught by Witte, thereby “matching” the crossroad to an average signal wait time to improve the timing control of Park by accounting for a well-known and routine consideration, i.e. average signal wait time, in the traffic optimization art.
The same rationale applies to independent claims 11 and 21.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 8, 18, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claims 7, 8, 18, and 19 the recitation “Jmax denotes the time point for the probe vehicle to enter the crossroad” appears to be new matter because the original disclosure defines Jmax as a time point for the probe vehicle to reach the crossroad which is different in scope from the presently claimed enter the crossroad.
	Additionally, as to claims 8 and 19, the recitation “Jmin denotes the time point for the probe vehicle to enter the crossroad” appears to be new matter because the original disclosure defines Jmin as a time point for the probe vehicle to reach the crossroad which is different in scope from the presently claimed enter the crossroad.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-13, and 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the recitation “calculate a time point for a probe vehicle to reach a crossroad, the time point being matched to an average signal waiting time based on probe data of the probe vehicle at the crossroad through which the probe vehicle passes” is vague and indefinite. Claim 1 appears paradoxical in that the calculated time point is calculated before a vehicle reaches a crossroad but also depends on probe data that would be collected by the vehicle as it passes the crossroad. It is unclear how the probe data is collected prior to the vehicle passing through the crossroad is the probe data is collected as the vehicle passes through the crossroad. It is therefore unclear what is being claimed in light of Applicant’s original disclosure.
Independent claims 11 and 21 are rejected under the same rationale.
Claims 2, 3, and 5-10 depend from claim 1, claims 12, 13, and 15-20  depend from claim 11, and claim 22 depends from claim 21.
Appropriate correction is required.

As to claims 2 and 12, the recitation “wherein the crossroad passing information includes a time taken for the probe vehicle to pass through a crossroad” is vague and indefinite. Similar to the issues with claims 1 and 11 above, it is unclear how the claimed invention can calculate passing information as claimed since it appears to rely on probe data as the vehicle passes through the crossroad. It is therefore unclear what is being claimed in light of Applicant’s original disclosure.

As to claims 5, 15, and 22, the recitation “wherein the processor is configured to calculate a correction value for correcting a time taken for the probe vehicle to pass through the crossroad by utilizing the correction reference, the traffic light information, and the time for the probe vehicle to reach the crossroad” is vague and indefinite. Similar to the issues with claims 1, 2, 11, and 12 above, a “time taken” connotes something in the past, which makes it unclear how the claimed invention can correct the traveling speed of the vehicle prior to passing through the crossroad. It is therefore unclear what is being claimed in light of Applicant’s original disclosure.

As to claims 7 and 18, the variable ‘T’ appears to be referring to the average signal waiting time, but the average signal waiting time, as claimed in claim 6, acts as the correction value. Examiner notes that in Applicant’s Specification the server processor calculates a time point for the probe vehicle to reach the crossroad which corresponds to the average signal waiting time (See at least ¶57 of Applicant’s Specification), and that the server processor determines the correction value C as the average signal waiting time T (See at least ¶65 of Applicant’s Specification). It is unclear how the correction value is calculated using the average signal waiting time if the correction value itself is the average signal waiting time. 
Additionally, J refers to the correction reference which in claims 1 and 11 corresponds to a time point for the probe vehicle to reach a crossroad. However, Jmax also refers to a time point for the probe vehicle to reach the crossroad. It appears that J and Jmax refer to the same time point. Examiner notes that in Applicant’s Specification the server processor calculates a correction value for correcting the crossroad passing time of the probe vehicle by utilizing the correction reference J and a time point J (See at least ¶59 of Applicant’s Specification), and Jmax denotes a time point for the probe vehicle to reach the crossroad which is matched to the maximum waiting time within the traffic light cycle (See at least ¶62 of Applicant’s Specification). It is unclear how the time point for the probe vehicle to reach the crossroad is used in calculating the correction value and how the waiting time corresponds to the probe vehicle.
Therefore, claims 7 and 18, are rejected under 35 U.S.C. 112(b), first paragraph. Examiner notes that claims 8-9, depend from claim 7.

As to claims 8 and 19, the variable ‘T’ appears to be referring to the average signal waiting time, but the average signal waiting time, as claimed in claim 6, acts as the correction value. Examiner notes that in Applicant’s Specification the server processor calculates a time point for the probe vehicle to reach the crossroad which corresponds to the average signal waiting time (See at least ¶57 of Applicant’s Specification), and that the server processor determines the correction value C as the average signal waiting time T (See at least ¶65 of Applicant’s Specification). It is unclear how the correction value is calculated using the average signal waiting time if the correction value itself is the average signal waiting time. 
Additionally, J refers to the correction reference which in claims 1 and 11 corresponds to a time point for the probe vehicle to reach a crossroad. However, Jmin also refers to a time point for the probe vehicle to reach the crossroad. It appears that J and Jmin refer to the same time point. Examiner notes that in Applicant’s Specification the server processor calculates a correction value for correcting the crossroad passing time of the probe vehicle by utilizing the correction reference J and a time point J (See at least ¶59 of Applicant’s Specification), and Jmin denotes a time point for the probe vehicle to reach the crossroad which is matched to the maximum waiting time within the traffic light cycle (See at least ¶64 of Applicant’s Specification). It is unclear how the time point for the probe vehicle to reach the crossroad is used in calculating the correction value and how a waiting time corresponds to the probe vehicle.
Therefore, claims 8 and 19, are rejected under 35 U.S.C. 112(b), first paragraph. Examiner notes that claim 9, depend from claim 8.

Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Park, US 20090115632 A1, in view of Miller et al., US 20170330456 A1, and in view of Witte et al., US 20140266798 A1, hereinafter referred to as Park, Miller, and Witte, respectively.
As to claim 1, Park discloses a system for providing traffic information, the system comprising: 
a communication device (traffic information reception terminal [i.e. communication device] – See at least ¶37); and
a processor coupled to the communication device and configured to:
calculate a time point for a probe vehicle to reach a crossroad, the probe data including crossroad passing information and traffic light information received by the communication device from the probe vehicle (processor calculates a time period to be elapsed until the vehicle [i.e. probe vehicle] reaches a traffic light from a current time point [i.e. crossroad passing information] – See at least ¶86; traffic information reception terminal acquires traffic light information of a current time point  – See at least ¶84);
select the corrected time point for the probe vehicle to reach the crossroad as a correction reference (controller controls the processor to calculate a time period t1 to be elapsed until the vehicle reaches a traffic light from a current time point [i.e. correction reference based on traffic light information] – See at least ¶8); and
provide traffic information by reflecting the corrected traveling speed (controller controls the processor to calculate a time period t1 to be elapsed until the vehicle reaches a traffic light from a current time point [i.e. correction reference based on traffic light information] – See at least ¶86; when it is determined that the vehicle cannot pass through the green light, the controller controls the voice output unit to output an announcement such as "A current signal is changed to a red light after 5 seconds. Please reduce a speed of a vehicle" [i.e. provide traffic information by reflecting corrected traveling speed] – See at least ¶91).

Park fails to explicitly disclose providing traffic information to a different vehicle. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Park to include the feature of providing traffic information to a different vehicle because a person of ordinary skill in the art would readily recognize the broadcast nature of Park would communicate with any similarly equipped vehicle.

Park fails to explicitly disclose correcting a traveling speed of the probe vehicle based on a correction reference. 
However, Miller teaches correcting a traveling speed of the probe vehicle based on a correction reference (a vehicle computer [i.e. processor] may include programming to adjust the vehicle speed, e.g., the vehicle computer can adjust an amount of energy provided to a drive train, e.g., one or more of electric, gasoline powered, etc., of the vehicle to reach a desired speed requested by the central computer – See at least ¶18; speed adjustment value may be specific to each vehicle depending on current speed, a distance of the respective vehicle from an intersection, and timing of a traffic light at the intersection [i.e. a correction reference] – See at least ¶40).
Park discloses determining traffic light information and a time for a vehicle to reach an intersection including alerting a driver to adjust speed based on the traffic light information and the time taken to reach the traffic light. Miller teaches adjusting the speed of a vehicle approaching an intersection based on traffic light information and adjusting the traffic light timing to minimize changes in kinetic energy of passing vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Park to include the feature of correcting a traveling speed of the probe vehicle based on a correction reference, as taught by Miller, to minimize changes in kinetic energy of a vehicle when passing through intersections which effectively increases fuel efficiency and reduces net emissions.

The combination of Park and Miller fails to explicitly disclose the time point being matched to an average signal waiting time based on probe data of the probe vehicle at the crossroad through which the probe vehicle passes. However, Witte teaches calculating an average signal waiting time based on probe data of the probe vehicle at the crossroad through which the probe vehicle passes (Average transition time, i.e. “wait time” – See at least ¶38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park and Miller to include considering the average wait time at a traffic signal as taught by Witte, thereby “matching” the crossroad to an average signal wait time to improve the timing control of Park by accounting for a well-known and routine consideration, i.e. average signal wait time, in the traffic optimization art.

	Independent claim 11 is rejected under the same rationale as claim 1 as they recite nearly identical subject matter with only minor variations.

As to claims 2 and 12, Park discloses wherein the crossroad passing information includes a time taken for the probe vehicle to pass through a crossroad (Calculate whether vehicle will pass through traffic light, i.e. time taken for probe vehicle to pass through cross road – See at least Fig. 9).

As to claim 3 and 13, Park discloses wherein the traffic light information includes a traffic light cycle, a signal state, and a time remaining until a signal is changed (traffic light information includes a traffic light period [i.e. cycle], a signal of a traffic light at an acquisition time point of the traffic light information [i.e. signal state], an elapsed time period from a time point changed to the corresponding signal to the acquisition time point of the traffic light information – See at least ¶59, Examiner notes that elapsed time period is used to determine time remaining until a signal is changed; calculate a time period t2 to be elapsed until a current signal of a traffic light is changed to another signal from a current time point – See at least ¶86).

As to claim 21, Park discloses a system for providing traffic information, the system comprising: 
a communication device (traffic information reception terminal [i.e. communication device] – See at least ¶37); and
a processor coupled to the communication device and configured to:
calculate a time point for a probe vehicle to reach a crossroad, the probe data including crossroad passing information and traffic light information received by the communication device from the probe vehicle, wherein the crossroad passing information includes a time taken for the probe vehicle to pass through the crossroad and wherein the traffic light information includes a traffic light cycle, a signal state, and a time remaining until a signal is changed; (processor calculates a time period to be elapsed until the vehicle [i.e. probe vehicle] reaches a traffic light from a current time point [i.e. crossroad passing information] – See at least ¶86; traffic information reception terminal acquires traffic light information of a current time point  – See at least ¶84; Calculate whether vehicle will pass through traffic light, i.e. time taken for probe vehicle to pass through cross road – See at least Fig. 9; traffic light information includes a traffic light period [i.e. cycle], a signal of a traffic light at an acquisition time point of the traffic light information [i.e. signal state], an elapsed time period from a time point changed to the corresponding signal to the acquisition time point of the traffic light information – See at least ¶59, Examiner notes that elapsed time period is used to determine time remaining until a signal is changed; calculate a time period t2 to be elapsed until a current signal of a traffic light is changed to another signal from a current time point – See at least ¶86);
select the corrected time point for the probe vehicle to reach the crossroad as a correction reference (controller controls the processor to calculate a time period t1 to be elapsed until the vehicle reaches a traffic light from a current time point [i.e. correction reference based on traffic light information] – See at least ¶8); and
provide traffic information by reflecting the corrected traveling speed (controller controls the processor to calculate a time period t1 to be elapsed until the vehicle reaches a traffic light from a current time point [i.e. correction reference based on traffic light information] – See at least ¶86; when it is determined that the vehicle cannot pass through the green light, the controller controls the voice output unit to output an announcement such as "A current signal is changed to a red light after 5 seconds. Please reduce a speed of a vehicle" [i.e. provide traffic information by reflecting corrected traveling speed] – See at least ¶91).

Park fails to explicitly disclose providing traffic information to a different vehicle. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Park to include the feature of providing traffic information to a different vehicle because a person of ordinary skill in the art would readily recognize the broadcast nature of Park would communicate with any similarly equipped vehicle.

Park fails to explicitly disclose correcting a traveling speed of the probe vehicle based on a correction reference. 
However, Miller teaches correcting a traveling speed of the probe vehicle based on a correction reference (a vehicle computer [i.e. processor] may include programming to adjust the vehicle speed, e.g., the vehicle computer can adjust an amount of energy provided to a drive train, e.g., one or more of electric, gasoline powered, etc., of the vehicle to reach a desired speed requested by the central computer – See at least ¶18; speed adjustment value may be specific to each vehicle depending on current speed, a distance of the respective vehicle from an intersection, and timing of a traffic light at the intersection [i.e. a correction reference] – See at least ¶40).
Park discloses determining traffic light information and a time for a vehicle to reach an intersection including alerting a driver to adjust speed based on the traffic light information and the time taken to reach the traffic light. Miller teaches adjusting the speed of a vehicle approaching an intersection based on traffic light information and adjusting the traffic light timing to minimize changes in kinetic energy of passing vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Park to include the feature of correcting a traveling speed of the probe vehicle based on a correction reference, as taught by Miller, to minimize changes in kinetic energy of a vehicle when passing through intersections which effectively increases fuel efficiency and reduces net emissions.

The combination of Park and Miller fails to explicitly disclose the time point being matched to an average signal waiting time based on probe data of the probe vehicle at the crossroad through which the probe vehicle passes. However, Witte teaches calculating an average signal waiting time based on probe data of the probe vehicle at the crossroad through which the probe vehicle passes (Average transition time, i.e. “wait time” – See at least ¶38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park and Miller to include considering the average wait time at a traffic signal as taught by Witte, thereby “matching” the crossroad to an average signal wait time to improve the timing control of Park by accounting for a well-known and routine consideration, i.e. average signal wait time, in the traffic optimization art.

Claims 5-9, and 15-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Park, US 20090115632 A1, in view of Miller et al., US 20170330456 A1, and in view of Witte et al., US 20140266798 A1, as applied to claims 1 and 11 above, and further in view of Pohl et al. US 20190130199 A1, hereinafter referred to as Park, Miller, Witte, and Pohl, respectively.
As to claims 5, 15, and 22, the combination of Park, Miller, and Witte fails to explicitly disclose the processor is configured to calculate a correction value for correcting a time taken for the probe vehicle to pass through the crossroad by utilizing the correction reference, the traffic light information, and the time for the probe vehicle to reach the crossroad. However, Pohl teaches the processor is configured to calculate a correction value for correcting a time taken for the probe vehicle to pass through the crossroad by utilizing the correction reference, the traffic light information, and the time for the probe vehicle to reach the crossroad  (server may utilize known infrastructure element information [i.e. traffic light information], such as timings, states, distances from vehicle, or otherwise, to predict an infrastructure element state for the vehicle, upon receiving a prediction, the vehicle may update a trajectory planning, in which information pertaining to the vehicle's travel is modified [i.e. corrected], such modified information may include, a vehicle velocity [i.e. correction value] – See at least ¶44; Update Vehicle Trajectory Planning – See at least Fig. 5, Examiner notes that updating a planned trajectory/speed necessarily includes correcting the time the vehicle will pass through the crossroad based in part on the basis that necessitates modifying the vehicle’s trajectory and speed effectively serving as a correction reference.).
Park discloses determining traffic light information and time for a vehicle to reach an intersection including alerting a driver to adjust speed based on the traffic light information and the time taken to reach the traffic light. Miller teaches adjusting the speed of a vehicle approaching an intersection based on traffic light information and adjusting the traffic light timing to minimize changes in kinetic energy of passing vehicles. Witte teaches obtaining traffic information from a probe vehicle and determining the transition time of a traffic light including an average time of transition. Pohl teaches predicting traffic light cycles and modifying vehicle behavior including sending an instruction to adjust the speed and/or acceleration of a vehicle to avoid the need for stopping at a traffic light.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park, Miller, and Witte to include the feature of the processor is configured to calculate a correction value for correcting a time taken for the probe vehicle to pass through the crossroad by utilizing the correction reference, the traffic light information, and the time for the probe vehicle to reach the crossroad, as taught by Pohl, to decrease fuel consumption by avoiding the need for vehicles to wait at traffic lights (See at least ¶2 of Pohl).

As to claims 6 and 16, Park discloses determining when a signal of a traffic light is a progress signal at a time point for the probe vehicle to enter the crossroad (if the time period to be elapsed until a current signal [i.e. a progress signal] of the traffic light is changed to another signal [i.e. not the progress signal] is greater than the time period to be elapsed until the vehicle reaches the traffic light, the controller determines that the vehicle can safely pass through the traffic light with a current traveling speed – See at least ¶88).

	The combination of Park and Miller fails to explicitly disclose an average signal waiting time at the crossroad.
However, Witte teaches an average signal waiting time at the crossroad (the plurality of devices may be considered to have waited in the same queue for a given transition thus, a given transition time that is determined may be based on data relating to multiple devices, an average transition time [i.e. average signal waiting time] may then be determined using some form of aggregation– See at least ¶38).
Park discloses determining traffic light information and time for a vehicle to reach an intersection including alerting a driver to adjust speed based on the traffic light information and the time taken to reach the traffic light. Miller teaches adjusting the speed of a vehicle approaching an intersection based on traffic light information and adjusting the traffic light timing to minimize changes in kinetic energy of passing vehicles.  Witte teaches obtaining traffic information from a probe vehicle and determining the transition time of a traffic light including an average time of transition.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park and Miller to include the feature of an average signal waiting time at the crossroad, as taught by Witte, to predict future transition times of traffic signals for optimizing the flow of traffic.

	The combination of Park, Miller, and Witte fails to explicitly disclose a correction value.
	However, Pohl teaches a correction value (the vehicle may update a trajectory planning, in which information pertaining to the vehicle's travel is modified [i.e. corrected], such modified information may include, but is not limited to, a vehicle velocity [i.e. correction value] – See at least ¶44).
Park discloses determining traffic light information and time for a vehicle to reach an intersection including alerting a driver to adjust speed based on the traffic light information and the time taken to reach the traffic light. Miller teaches adjusting the speed of a vehicle approaching an intersection based on traffic light information and adjusting the traffic light timing to minimize changes in kinetic energy of passing vehicles.  Witte teaches obtaining traffic information from a probe vehicle and determining the transition time of a traffic light including an average time of transition. Pohl teaches predicting traffic light cycles and modifying vehicle behavior including sending an instruction to adjust the speed and/or acceleration of a vehicle to avoid the need for stopping at a traffic light.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park, Miller, and Witte to include the feature of a correction value, as taught by Pohl, to decrease fuel consumption by avoiding the need for vehicles to wait at traffic lights (See at least ¶2 of Pohl).

	As to claims 7 and 18, the combination of Park and Miller fails to explicitly disclose an average signal waiting time. 
	However, Witte teaches an average signal waiting time (the plurality of devices may be considered to have waited in the same queue for a given transition thus, a given transition time that is determined may be based on data relating to multiple devices, an average transition time [i.e. average signal waiting time] may then be determined using some form of aggregation– See at least ¶38).
Park discloses determining traffic light information and time for a vehicle to reach an intersection including alerting a driver to adjust speed based on the traffic light information and the time taken to reach the traffic light. Miller teaches adjusting the speed of a vehicle approaching an intersection based on traffic light information and adjusting the traffic light timing to minimize changes in kinetic energy of passing vehicles. Witte teaches obtaining traffic information from a probe vehicle and determining the transition time of a traffic light including an average time of transition.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park and Miller to include the feature of an average signal waiting time at the crossroad, as taught by Witte, to predict future transition times of traffic signals for optimizing the flow of traffic.

	The combination of Park, Miller, and Witte fails to explicitly disclose calculating a correction value when the signal of a traffic light is not a progress signal at the time point for the probe vehicle to enter the crossroad, and when the probe vehicle enters the crossroad later than the correction reference. 
	However, Pohl teaches calculating a correction value when the signal of a traffic light is not a progress signal at the time point for the probe vehicle to enter the crossroad, and when the probe vehicle enters the crossroad later than the correction reference (the vehicle may update a trajectory planning, in which information pertaining to the vehicle's travel is modified [i.e. corrected], such modified information may include, but is not limited to, a vehicle trajectory, a velocity [i.e. correction value] – See at least ¶44; a speed update (such as coasting, or traveling faster or slower [i.e. when the probe vehicle enters the crossroad later] toward a red light to arrive when a green light is imminent, in order to reduce or avoid stopping, or in the case or coasting or slowing, to avoid unnecessary acceleration – See at least ¶75).
Park discloses determining traffic light information and time for a vehicle to reach an intersection including alerting a driver to adjust speed based on the traffic light information and the time taken to reach the traffic light. Miller teaches adjusting the speed of a vehicle approaching an intersection based on traffic light information and adjusting the traffic light timing to minimize changes in kinetic energy of passing vehicles. Witte teaches obtaining traffic information from a probe vehicle and determining the transition time of a traffic light including an average time of transition. Pohl teaches predicting traffic light cycles and modifying vehicle behavior including sending an instruction to adjust the speed and/or acceleration of a vehicle to avoid the need for stopping at a traffic light.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park, Miller, and Witte to include the feature of calculating a correction value when a signal of the traffic light is not a progress signal at the time point for the probe vehicle to enter the crossroad, and when the probe vehicle enters the crossroad later than the correction reference, as taught by Pohl, to decrease fuel consumption by avoiding the need for vehicles to wait at traffic lights or reduce the total waiting time at a traffic light (See at least ¶2 of Pohl). 

The combination of Park, Miller, Witte, and Pohl fails to explicitly teach calculating the correction value according to the claimed formula. However, it would have been obvious to one of ordinary skill in the art to modify the above combination of references yield the same result because the above combination of references, as cited, contemplates identifying the difference between the current time a probe vehicle will enter a crossroad and a corrected time for the probe vehicle to reach the crossroad by using a correction value for altering the speed of the vehicle. 

	As to claims 8 and 19, the combination of Park and Miller fails to explicitly disclose an average signal waiting time. 
	However, Witte teaches an average signal waiting time (the plurality of devices may be considered to have waited in the same queue for a given transition thus, a given transition time that is determined may be based on data relating to multiple devices, an average transition time [i.e. average signal waiting time] may then be determined using some form of aggregation– See at least ¶38).
Park discloses determining traffic light information and time for a vehicle to reach an intersection including alerting a driver to adjust speed based on the traffic light information and the time taken to reach the traffic light. Miller teaches adjusting the speed of a vehicle approaching an intersection based on traffic light information and adjusting the traffic light timing to minimize changes in kinetic energy of passing vehicles. Witte teaches obtaining traffic information from a probe vehicle and determining the transition time of a traffic light including an average time of transition.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park and Miller to include the feature of an average signal waiting time at the crossroad, as taught by Witte, to predict future transition times of traffic signals for optimizing the flow of traffic.
	The combination of Park, Miller, and Witte fails to explicitly disclose calculating a correction value when the signal of the traffic light is not the progress signal at the time point for the probe vehicle to enter the crossroad, and when the probe vehicle enters the crossroad earlier than the correction reference. 
	However, Pohl teaches calculating a correction value when the signal of the traffic light is not the progress signal at the time point for the probe vehicle to enter the crossroad, and when the probe vehicle enters the crossroad earlier than the correction reference (the vehicle may update a trajectory planning, in which information pertaining to the vehicle's travel is modified [i.e. corrected], such modified information may include, but is not limited to, a vehicle trajectory, a velocity [i.e. correction value], and intended gear, a lane of travel, a route, or otherwise – See at least ¶44; a speed update (such as coasting, or traveling faster [i.e. when the probe vehicle enters the crossroad later] or slower toward a red light to arrive when a green light is imminent, in order to reduce or avoid stopping, or in the case or coasting or slowing, to avoid unnecessary acceleration – See at least ¶75).
Park discloses determining traffic light information and time for a vehicle to reach an intersection including alerting a driver to adjust speed based on the traffic light information and the time taken to reach the traffic light. Miller teaches adjusting the speed of a vehicle approaching an intersection based on traffic light information and adjusting the traffic light timing to minimize changes in kinetic energy of passing vehicles. Witte teaches obtaining traffic information from a probe vehicle and determining the transition time of a traffic light including an average time of transition. Pohl teaches predicting traffic light cycles and modifying vehicle behavior including sending an instruction to adjust the speed and/or acceleration of a vehicle to avoid the need for stopping at a traffic light.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park, Miller, and Witte to include the feature of calculating a correction value when the signal of the traffic light is not the progress signal at the time point for the probe vehicle to enter the crossroad, and when the probe vehicle enters the crossroad earlier than the correction reference, as taught by Pohl, to decrease fuel consumption by avoiding the need for vehicles to wait at traffic lights or reduce the total waiting time at a traffic light (See at least ¶2 of Pohl). 

The combination of Park, Miller, Witte, and Pohl fails to explicitly teach calculating the correction value according to the claimed formula. However, it would have been obvious to one of ordinary skill in the art to modify the above combination of references yield the same result because the above combination of references, as cited, contemplates identifying the difference between the current time a probe vehicle will enter a crossroad and a corrected time for the probe vehicle to reach the crossroad by using a correction value for altering the speed of the vehicle.

	As to claims 9 and 17, the combination of Park, Miller, and Witte fails to explicitly disclose correcting the traveling speed of the probe vehicle by reflecting the correction value.
	However, Pohl teaches correcting the traveling speed of the probe vehicle by reflecting the correction value (the vehicle may update [i.e. reflect] a trajectory planning, in which information pertaining to the vehicle's travel is modified [i.e. corrected], such modified information may include, but is not limited to, a vehicle trajectory, a velocity [i.e. correction value], and intended gear, a lane of travel, a route, or otherwise – See at least ¶44; an instruction or recommendation, such as a velocity or acceleration to carry out to minimize or avoid a wait time at an infrastructure element – See at least ¶55).
Park discloses determining traffic light information and time for a vehicle to reach an intersection including alerting a driver to adjust speed based on the traffic light information and the time taken to reach the traffic light. Miller teaches adjusting the speed of a vehicle approaching an intersection based on traffic light information and adjusting the traffic light timing to minimize changes in kinetic energy of passing vehicles. Witte teaches obtaining traffic information from a probe vehicle and determining the transition time of a traffic light including an average time of transition. Pohl teaches predicting traffic light cycles and modifying vehicle behavior including sending an instruction to adjust the speed and/or acceleration of a vehicle to avoid the need for stopping at a traffic light.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park, Miller, and Witte to include the feature of correcting the traveling speed of the probe vehicle by reflecting the correction value, as taught by Pohl, to decrease fuel consumption by avoiding the need for vehicles to wait at traffic lights (See at least ¶2 of Pohl).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAIL A KLEINMAN/
Primary Examiner, Art Unit 3668